 

Exhibit 10.8

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

This Note and Warrant Purchase Agreement (this “Agreement”), dated as of August
9th, 2012, is made by and among Players Network, a Nevada corporation with
offices at 1771 E. Flamingo Road, Suite 201A, Las Vegas, NV 89119 (the
“Company”), and Continental Equities, LLC, a New York limited liability company
with offices at 888 7th Avenue, 20th Floor, New York, NY 10106. (together with
its successors and permitted assigns, collectively, the “Investor”).

 

RECITALS

 

The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Act”).

 

The Investor wish to purchase from the Company, and the Company wishes to sell
and issue to the Investor, upon the terms and conditions stated in this
Agreement, (i) secured convertible notes in the form attached hereto as Exhibit
A in the initial aggregate principal amount of $50,000,000 (the “Notes”), and
(ii) warrants to purchase an aggregate of up to 200,000 shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), at an exercise
price of $0.18 per share in the form attached hereto as Exhibit B (the
“Warrants,” and together with the Notes, the “Closing Securities”).

 

Contemporaneous with the sale of the Closing Securities, the parties shall
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide the Investor with certain registration rights
under the Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Notes.

 

NOW, THEREFORE, the Company and the Investor mutually agree as follows.

 

Article 1

PURCHASE OF THE NOTES AND THE WARRANTS

 

1.1              Issuance of Closing Securities. Subject to the terms and
conditions of this Agreement, on the Closing Date, the Investor, or its
designee, shall purchase from the Company, and the Company shall sell and issue
to Investor, the Closing Securities in exchange for a cash payment by Investor
of $50,000.00 (the “Purchase Price”). 

 





 

 

1.2              Closing. The closing (the “Closing”) of the purchase and sale
of the Closing Securities shall take place simultaneously with the execution of
this Agreement or at such other time as the Company and the Investor may
mutually agree (the date on which the Closing occurs, the “Closing Date”) at the
offices of Edwards Wildman Palmer LLP, 750 Lexington Avenue, New York, NY 10022,
or at such other location as the Company and the Investor shall mutually agree.
At the Closing, the Company shall deliver to the Investor the Notes and the
Warrants, each registered in such name or names as the Investor may designate,
together with the Registration Rights Agreement. On the Closing Date, the
Investor shall deliver the Purchase Price to the Company, payable by good check
or wire transfer in same day funds to an account in a bank located in the United
States of America specified by the Company in writing.

 

Article 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor that, except as set forth on
the Schedule of Exceptions attached hereto (the “Schedule of Exceptions”) the
statements contained in this Article 2 are true and correct as of the Closing
Date as though made as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties are true and correct as of such
other specified date). The Schedule of Exceptions shall be arranged in sections
and subsections corresponding to the numbered and lettered sections and
subsections contained in this Article 2, but any information disclosed under any
section or subsection of the Schedule of Exceptions shall be deemed to be
disclosed into any other section or subsection to the extent that such other
section or subsection is reasonably cross-referenced or the relevance to such
other section or subsection is reasonably apparent on the face of the
disclosure.

 

2.1              Organization, Qualifications and Corporate Power. The Company
is a corporation incorporated, validly existing and in good standing under the
laws of the State of Nevada and, except as set forth in Schedule 2.1, is
licensed or qualified to transact business as a foreign corporation and is in
good standing in each jurisdiction in which the nature of the business
transacted by it or the character of the properties owned or leased by it
requires such licensing or qualification. The Company and each of its
Subsidiaries has the corporate power and authority to own and hold its
properties and to carry on its business as now conducted and as proposed to be
conducted, and in the case of the Company, to execute, deliver and perform its
obligations under this Agreement, the Notes, the Warrants, the Registration
Rights Agreement, and any other agreements contemplated or necessitated hereby
to which it is a party (collectively, the “Transaction Documents”). The Company
has the corporate power and authority to issue, sell and deliver the Closing
Securities, to issue and deliver the shares of Common Stock issuable upon
conversion of the Notes (the “Note Shares”), and to issue and deliver the shares
of Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”).

 



2

 

 

2.2              Authorization.

 

(a)                The execution and delivery by the Company of the Transaction
Documents, the performance by the Company of its obligations thereunder, the
issuance, sale and delivery of the Closing Securities by the Company and the
reservationof the Note Shares and Warrant Shares by the Company have been duly
authorized by all requisite corporate action and will not (i) violate any
provision of law, any order of any court or other agency of government, the
Certificate of Incorporation of the Company, as amended to date (the “Charter”),
or the By-laws of the Company, as amended to date (the “By-laws”), or any
provision of any indenture, agreement or other instrument to which the Company
or any of its Subsidiaries is a party or by which any of its properties or
assets is bound, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or (iii) result in the creation or imposition of
any lien, charge, restriction, claim or encumbrance of any nature whatsoever
upon any of the properties or assets of the Company or any of its Subsidiaries.

 

(b)               The Closing Securities have been duly authorized and, when
issued and delivered pursuant to this Agreement, will have been duly executed,
issued and delivered and will constitute valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject, as to
enforcement, to (i) bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and (ii)
general equity principles.

 

2.3              Capitalization.

 

(a)                The Company is authorized by its Charter to issue up to
162,873,347 shares of capital stock, of which (i) 150,000,000 shares are
designated as Common Stock, and (ii) 2,000,000 shares are designated Series A
Preferred Stock, par value $.001 and 10,873,347 shares are designated as
preferred stock, par value $0.001 per share (collectively the “Preferred
Stock”). As of the Closing Date, there are _________ shares of Common Stock
issued and outstanding, 2,000,000 shares of Series A Preferred Stock issued and
outstanding and 4,349,339 shares of Series B Preferred Stock issued and
outstanding. All of the issued shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable; the
Note Shares and Warrant Shares issuable upon conversion of the Notes and
exercise of the Warrants, respectively, have been duly authorized and reserved
for issuance and, when issued, delivered and paid for in accordance with the
provisions of the Notes and the Warrants, respectively, will be validly issued,
fully paid and non-assessable; and the issuance of Note Shares and Warrant
Shares upon conversion of the Notes and exercise of the Warrants, respectively,
will not be subject to any preemptive or similar rights.

 



3

 

 

(b)               The designations, powers, preferences, rights, qualifications,
limitations and restrictions in respect of each class and series of authorized
capital stock of the Company are as set forth in the Company’s Charter, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable and in accordance with all
applicable laws. Except as set forth in Schedule 2.3(b), there is no commitment
by the Company or any of its Subsidiaries to issue shares, subscriptions,
warrants, options, convertible securities, or other such rights or to distribute
to holders of any of its equity securities any evidence of indebtedness or
asset. Except as provided for in the Company’s Charter or as set forth in the
attached Schedule 2.3(b), (i) no Person owns of record or is known to the
Company to own beneficially any share of Common Stock, (ii) no subscription,
warrant, option, convertible security, or other right (contingent or other) to
purchase or otherwise acquire equity securities of the Company or any of its
Subsidiaries is authorized or outstanding and (iii) neither the Company nor any
of its Subsidiaries has any obligation (contingent or other) to purchase, redeem
or otherwise acquire any of its equity securities or any interest therein or to
pay any dividend or make any other distribution in respect thereof. Except as
set forth in the attached Schedule 2.3(b), to the Company’s knowledge there are
no voting trusts or agreements, stockholders’ agreements, pledge agreements,
buy-sell agreements, rights of first refusal, preemptive rights or proxies
relating to any securities of the Company or any of its Subsidiaries (whether or
not the Company or such Subsidiaries is a party thereto). All of the outstanding
securities of the Company were issued in compliance with all applicable federal
and state securities laws.

 

(c)                The outstanding shares of Common Stock are traded only on the
OTCQB Market.

 

(d)               Except as set forth in Schedule 2.3(d), the Company has not
granted registration rights to any holder of Common Stock or any holder of any
right to acquire Common Stock (whether by subscription right, warrant, option,
convertible security or other right (contingent or otherwise)), that would be
triggered by the consummation of the transactions contemplated in this Agreement
or any of the other Transaction Documents, or the performance of the Company’s
obligations hereunder or thereunder, in each case that have not been satisfied
or waived prior to the Closing Date.

 

2.4              Subsidiaries. Except as set forth on Schedule 2.4, the Company
has no direct or indirect Subsidiaries. Each direct or indirect Subsidiary of
the Company is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted. Each direct or indirect Subsidiary of the Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a MAC. Except as set forth on Schedule 2.4,
each direct or indirect Subsidiary of the Company is directly or indirectly
wholly-owned by the Company.

 

2.5              Legal Proceedings. Except as set forth in Schedule 2.5, there
are no actions, suits or proceedings at law or in equity or by or before any
governmental instrumentality or other agency or regulatory authority now
pending, or, to the knowledge of the Company, threatened against the Company
which, if adversely determined, would materially and adversely affect the
business, assets, operations or condition, financial or otherwise, of the
Company. There is no action, suit or proceeding by the Company currently pending
or that the Company currently intends to initiate.

 



4

 

 

2.6              SEC Documents; Financial Statements.

 

(a)                The Company is and has been for not less than one year prior
to the date hereof a mandatory reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)..

 

(b)               The Company has never been a “shell company” as such term is
given meaning under Rule 12b-2 promulgated under the Exchange Act or Rule 144(i)
promulgated under the Securities Act.

 

(c)                Except as set forth on Schedule 2.6, during the five (5)
years prior to the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act and the
rules and regulations promulgated thereunder (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). Except for those portions
of exhibits to documents filed with the Commission with respect to which the
Company requested confidential treatment under the rules of the Commission, the
Company has delivered to the Investor and/or their representatives true, correct
and complete copies of the SEC Documents not available on the EDGAR system. As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, or as of the date
of the last amendment thereof, if amended after filing, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(d)               As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. All such financial
statements filed with the Commission have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (“GAAP”) (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 



5

 

 

2.7              Absence of Changes. Since March 31, 2012, (a) there has not
been any change, effect, event or occurrence resulting in a material adverse
effect on the business, financial condition or results of operations of the
Company that has not been disclosed in the Company’s reports filed with the
Commission prior to the date of this Agreement, and (b) the Company has not
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $10,000 outside of the ordinary course of business or
(iii) had capital expenditures outside of the ordinary course of business in
excess of $10,000 individually or in the aggregate (provided that, for the
avoidance of doubt, purchases of cable boxes shall be considered capital
expenditures within the ordinary course of the Company’s business). The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent. For purposes of this Section 2.7,
“Insolvent” means, with respect to any Person, (w) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total indebtedness (other than any future lease liabilities as such
exist on the date hereof), (x) the Person is unable to pay its debts and
liabilities (other than any future lease liabilities as such exist on the date
hereof), subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured, (y) such Person intends to incur or believes that
it will incur debts (other than any future lease liabilities as such exist on
the date hereof) that would be beyond its ability to pay as such debts mature or
(z) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted.

 

2.8              Title to Assets; Sufficiency of Assets. Except as set forth in
Schedule 2.8, the Company and its Subsidiaries have good, valid and marketable
title to all real property and good, valid and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and material defects except such as would not materially affect the
value of such property to, or materially interfere with the use made and
currently proposed to be made of such property by, the Company and its
Subsidiaries taken as a whole. Any real property and facilities held under lease
by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries. The rights, properties and other
assets presently owned, leased or licensed by the Company and its Subsidiaries
include all rights, properties and other assets necessary to permit the Company
and its Subsidiaries to conduct the business in the same manner as such business
is currently being conducted and is currently proposed to be conducted.

 



6

 

 

2.9              Intellectual Property Rights. Except as set forth in
Schedule 2.9, the Company and its Subsidiaries own or possess adequate rights or
licenses to use (A) patents (and any renewals and extensions thereof), patent
rights (and any applications therefor), rights of priority and other rights in
inventions; (B) trademarks, service marks, trade names and trade dress, and all
registrations and applications therefor and all legal and common-law equivalents
of any of the foregoing; (C) copyrights and rights in mask works (and any
applications or registrations for the foregoing, and all renewals and extensions
thereof), common-law copyrights and rights of authorship including all rights to
exploit any of the foregoing in any media and by any manner and means now known
or hereafter devised; (D) industrial design rights, and all registrations and
applications therefor; (E) rights in data, collections of data and databases,
and all legal or common-law equivalents thereof; (F) rights in domain names and
domain name reservations; (G) rights in trade secrets, proprietary information
and know-how (collectively, “Intellectual Property Rights”), collectively with
all licenses and other agreements providing the Company or its Subsidiaries the
Intellectual Property Rights material to the operation of their businesses as
now conducted and as described in the SEC Documents. Except as set forth in
Schedule 2.9, none of the Company or any of its Subsidiaries has knowledge that
any of them has infringed on any of the Intellectual Property Rights of any
Person or has knowledge that the Company or any of its Subsidiaries is
infringing on any of the Intellectual Property Rights of any Person. There is no
action, suit, hearing, claim, notice of violation, arbitration or other
proceeding, hearing or investigation that is pending, or to the Company’s
knowledge, is threatened against, the Company regarding the infringement of any
of the Intellectual Property Rights. The Company is not, to its knowledge,
making unauthorized use of any confidential information or trade secrets of any
third party, and the Company has not received any notice of any asserted
infringement (nor is the Company aware of any reasonable basis for any third
party asserting an infringement) by the Company of, any rights of a third party
with respect to any Intellectual Property Rights that if proven would have or
result in a MAC. The Company and its Subsidiaries have taken reasonable measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights.

 

2.10          Subsidiary Rights. Except as provided on Schedule 2.10, the
Company has the unrestricted right to vote, and (subject to limitations imposed
by applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries.

 

2.11          Internal Accounting and Disclosure Controls. Except as provided on
Schedule 2.11, the Company and each of its Subsidiaries maintain a system of
internal control over financial reporting sufficient to provide reasonable
assurance (i) that the records are maintained in reasonable detail to accurately
and fairly reflect the transactions and dispositions of the assets of the
Company and its Subsidiaries (ii) that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company and its Subsidiaries are being made
only in accordance with authorizations of management and directors of the
Company and its Subsidiaries and (iv) regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s and its
Subsidiaries’ assets that could have a material effect on the financial
statements of the Company. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 promulgated under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the Commission, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 



7

 

 

2.12          Insurance. The Company and its Subsidiaries have in full force and
effect fire and casualty insurance policies with extended coverage, sufficient
in amount (subject to reasonable deductions) to allow them to replace any of
their properties that might be damaged or destroyed. Schedule 2.12 sets forth a
true, correct and complete list of all insurance policies maintained as of
the Closing by or on behalf of the Company and its Subsidiaries, indicating the
type of coverage, name of insured, name of insurance carrier or underwriter,
premium thereon, policy limits, deductibles/retentions and expiration date of
each policy, and sets forth a list of all claims made under such policies for
the previous three (3) years. All such insurance policies are in full force and
effect, and neither the Company nor any of its Subsidiaries is in default with
respect to any material obligations under any such insurance policy so as to
cause a loss of coverage, including nonpayment of premiums. Neither the Company
nor any Subsidiary has received written notice of cancellation, non-renewal or
termination in respect of any such policy, and neither the Company nor any
Subsidiary has knowledge of any basis for such cancellation, non-renewal,
termination or loss of coverage. There have been no time periods in the last
twenty-four (24) months in which the Company or its Subsidiaries have lacked its
customary coverage under its insurance policies, as in effect from time to time
during its existence.

 

2.13          Compliance with Privacy Laws.

 

(a)                For purposes of this Agreement:

 

(i)                 “Foreign Privacy Laws” shall mean (a) the Directive 95/46/EC
of the Parliament and of the Council of the European Union of 24 October 1995 on
the protection of individuals with regard to the processing of personal data and
on the free movement of such data (the “Directive”), (b) the corresponding
national rules, regulations, codes, orders, decrees and rulings thereunder of
the member states of the European Union and (c) any rules, regulations, codes,
orders, decree, and rulings thereunder related to privacy, data protection or
data transfer issues implemented in other countries, including, without
limitation, those laws implemented in Australia, Canada, the Czech Republic,
Hungary, Iceland, Latvia, Lithuania, New Zealand, Norway, Poland, Slovakia,
Slovenia or Switzerland.

 

(ii)               “Data Subject” shall have the meaning set forth in Article
2(a) of the Directive.

 

(iii)             “Personal Data” shall have the meaning set forth in Article
2(a) of the Directive.

 

(iv)             “Safe Harbor Filing” shall mean the “certification of adherence
to the safe harbor” as filed with the U.S. Department of Commerce under the safe
harbor framework set forth in 65 Federal Register 45666 (the “Safe Harbor
Framework”).

 

(v)               “US Privacy Laws” means any rules, regulations, codes, orders,
decrees, and rulings thereunder of any federal, state, regional, county, city,
municipal or local government of the United States or any department, agency,
bureau or other administrative or regulatory body obtaining authority from any
of the foregoing that relate to privacy, data protection or data transfer
issues, including all implementing laws, ordinances, regulations, or guidelines
including, without limitation the Financial Modernization Act
(Gramm-Leach-Bliley Act) of 2000, as amended; Identity Theft Red Flag Rules
under the Fair and Accurate Credit Transactions Act of 2003; the Privacy Act of
1974, as amended; the Family Education Rights and Privacy Act of 1974, as
amended; the Right to Financial Privacy Act of 1978, as amended; the Privacy
Protection Act of 1980, as amended; the Cable Communications Policy Act of 1984,
as amended; the Electronic Communications Privacy Act of 1986, as amended; the
Video Privacy Protection Act of 1988, as amended; the Telephone Consumer
Protection Act of 1991, as amended; the Driver’s Privacy Protection Act of 1994,
as amended; the Communications Assistance for Law Enforcement Act of 1994, as
amended; the Telecommunications Act of 1996, as amended; the Health Insurance
Portability and Accountability Act (HIPAA) of 1996, as amended; the Children’s
Online Privacy Protection Act (COPPA) of 1998, as amended; and all applicable
state privacy, security, data protection and destruction, and data breach
notification statutes and regulations, including without limitation, M.G.L. c.
93H and I, and the Standards for the Protection of Personal Information of
Residents of the Commonwealth of Massachusetts, 201 CMR 17.00 (the “MA Security
Regs.”).

 



8

 

 

(b)               All websites established or maintained by the Company and its
Subsidiaries that are accessible to individuals contain privacy statements
advising them how their Personal Information will be used, collected, stored and
protected. The Company and its Subsidiaries do not store or maintain Personal
Information received via their website, except in a manner consistent with its
published privacy policies and in a manner that provides safe and secure storage
and protection of such Personal Information.

 

(c)                (e) The Company and its Subsidiaries have entered into
written agreements with all of their relevant vendors, service providers and
other entities (“Company Third Party Service Providers”), to which either of
them provides Personal Information, that require Company Third Party Service
Providers to protect such Personal Information in a manner that is substantially
similar to the protections that the Company is required by law, or pursuant to
its published privacy policies, to provide to the individuals involved or to the
Company and its Subsidiaries.

 

(d)               The Company and its Subsidiaries are, and will be, from the
date hereof through the Closing Date, and will continue after the closing to be
in compliance with all US Privacy Laws and Foreign Privacy Laws. With regard to
compliance with Foreign Privacy Laws, the Company and its Subsidiaries have, at
all times, (i) notified the relevant authorities charged with the supervision
and/or enforcement of such Foreign Privacy Laws of its activities related to the
processing of Personal Data (“Data Processing Activities”), prior to engaging in
any such Data Processing Activities, (ii) processed Personal Data fairly,
lawfully and for specified, explicit and legitimate purposes, (iii) obtained all
necessary consents of the Data Subjects in a form appropriate for each
jurisdiction that requires such consent, (iv) implemented technical and
organizational security measures ensuring a level of security appropriate to the
risks represented by the Data Processing Activities and the nature of the data
to be protected, (v) implemented technical and organizational measures
sufficient to allow Data Subjects to access Personal Data for the purposes of
objecting to and rectifying errors in Personal Data, (vi) implemented
appropriate technical and organizational measures sufficient to protect Personal
Data against accidental or unlawful destruction or accidental loss, alternation,
unauthorized disclosure or access or any unlawful forms of processing, (vii)
ensured that any third parties responsible for processing its Personal Data have
implemented technical and organizational measures similar to those set forth in
clauses (v) and (vi) above, and (viii) ensured that, in the event of a transfer
of Personal Data to another country that does not adequately protect Personal
Data (as specified by the country in which the Personal Data originates), (A)
the recipient of such Personal Data has implemented reasonable technical and
organizational measures to protect personal data against accidental or unlawful
destruction or accidental loss, alternation, unauthorized disclosure or access
or any unlawful forms of processing, (B) all effected Data Subjects have validly
consented to the transfer of Personal Data to the recipient, or (C) any
recipient of such Personal Data located in the United States has made a valid
Safe Harbor Filing, or entered into an appropriate data protection agreement, if
required, or (D) or implemented other legitimate cross-border data transfer
mechanisms.

 

(e)                No action, suit, proceeding, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company or any Subsidiary, nor to the knowledge of the Company or any Subsidiary
threatened against the Company or any of its Subsidiary, relating to Foreign
Privacy Laws or US Privacy Laws; nor has the Company or any Subsidiary incurred
any liabilities (whether accrued, absolute, contingent or otherwise) under any
Foreign Privacy Laws or US Privacy Laws.

 



9

 

 

(f)                With regard to compliance with Foreign Privacy Laws, the
Company, and each of its Subsidiaries, have at all times (i) notified the
competent national supervising authorities charged with the supervision and/or
enforcement of such Foreign Privacy Laws of their activities related to the
processing of Personal Data (“Data Processing Activities”), prior to engaging in
any such Data Processing Activities, (ii) processed Personal Data fairly,
lawfully and for specified, explicit and legitimate purposes, (iii) obtained all
necessary consents of the Data Subjects in a form appropriate for the
jurisdiction which requires such consent, (iv) implemented technical and
organizational security measures ensuring a level of security appropriate to the
risks represented by the Data Processing Activities and the nature of the data
to be protected, (v) implemented technical and organizational measures
sufficient to allow Data Subjects to access Personal Data for the purposes of
objecting to and rectifying errors in Personal Data, (vi) implemented
appropriate technical and organizational measures sufficient to protect Personal
Data against accidental or unlawful destruction or accidental loss, alternation,
unauthorized disclosure or access or any unlawful forms of processing, (vii)
ensured that any third parties responsible for processing its Personal Data have
implemented technical and organizational measures similar to those set forth in
clauses (v) and (vi) above and (viii) ensured that, in the event of a transfer
of Personal Data to another country that does not adequately protect Personal
Data (as specified by the country in which the Personal Data originates), (1)
the recipient of such Personal Data has implemented reasonable technical and
organizational measures to protect personal data against accidental or unlawful
destruction or accidental loss, alternation, unauthorized disclosure or access
or any unlawful forms of processing, (2) all effected Data Subjects have validly
consented to the transfer of Personal Data to the recipient or (3) any recipient
of such Personal Data located in the United States has made a valid Safe Harbor
Filing.

 

2.14          Brokers and Finders. No agent, broker, investment banker, person
or firm acting on behalf of or under the authority of the Company or any of its
Subsidiaries is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee directly or indirectly from the Company or any of its
Subsidiaries in connection with any of the transactions contemplated by this
Agreement or any of the Transaction Documents.

 

2.15          Material Contracts. Except as set forth on Schedule 2.15, the
Company neither has, nor offered to a third party nor is bound by:

 

(a)                any agreement, contract or commitment relating to the
employment of any person by the Company, or any bonus, deferred compensation,
pension, profit sharing, stock option, employee stock purchase, retirement or
other employee benefit plan;

 

(b)               any agreement, indenture or other instrument which contains
restrictions with respect to payment of dividends or any other distribution in
respect of its capital stock;

 

(c)                any loan or advance to, or investment in, any individual,
partnership, joint venture, corporation, trust, unincorporated organization,
government or other entity or any agreement, contract or commitment relating to
the making of any such loan, advance or investment;

 



10

 

 

(d)               any guarantee or other contingent liability in respect of any
indebtedness or obligation of any Person (other than the endorsement of
negotiable instruments for collection in the ordinary course of business);

 

(e)                any management service, consulting or any other similar type
contract;

 

(f)                any agreement, contract or commitment limiting the freedom of
the Company to engage in any line of business or to compete with any Person;

 

(g)               any agreement, contract or commitment not entered into in the
ordinary course of business which involves $10,000 or more that is not filed
with the SEC and listed on the Company’s most recent SEC Form 10K as a material
contract, and is not cancelable without penalty or premium within 30 days; or

 

(h)               any agreement, contract or commitment that might reasonably be
expected to have a potential adverse impact on the business or operations of
Company.

 

Each contract or agreement to which the Company is a party or by which it is
bound, whether or not required to be set forth on Schedule 2.14, is in full
force and effect and there exists no default or event of default or event,
occurrence, condition or act (including the consummation of the transactions
contemplated hereby) which, with the giving of notice, the lapse of time or the
happening of any other event or condition, would become a default or event of
default thereunder. The Company has not violated any of the terms or conditions
of any contract or agreement to which it is a party or by which it is bound,
whether or not required to be set forth on Schedule 2.14, in any material
respect, and, to the Company’s knowledge, all of the covenants to be performed
by any other party thereto have been fully performed.

 

2.16          Taxes. Except as set forth on Schedule 2.15, the Company has filed
or caused to be filed, within the times and within the manner prescribed by law,
all federal, state, local and foreign tax returns and tax reports which are
required to be filed by, or with respect to the Company. Such returns and
reports reflect accurately all liability for taxes of the Company for the
periods covered thereby. Except as set forth on Schedule 2.15, all federal,
state, local and foreign income, profits, franchise, employment, sales, use,
occupancy, excise and other taxes and assessments, stock and transfer taxes
(including interest and penalties) payable by, or due from, the Company have
been fully paid and fully provided for in the books and financial statements of
the Company. No examination of any tax return of the Company is currently in
progress. There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any tax return of the Company. The Company is
not a party to any tax sharing contracts, agreements or arrangements.

 

2.17          Disclosure. All disclosure provided to the Investor regarding the
Company, its Subsidiaries, its business and the transactions contemplated
hereby, including in the Schedule of Exceptions, furnished by or on behalf of
the Company, is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists (other than the consummation of
the transactions contemplated hereby) with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 



11

 

 

Article 3

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

Investor represents and warrants to the Company that the statements contained in
this Article 3 are true and correct as of the Closing Date as though made as of
the Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties are true and correct as of such other specified date).

 

3.1              Investor is an “accredited investor” as defined by Rule 501 of
Regulation D, and Investor is capable of evaluating the merits and risks of its
investment in the Closing Securities and has the ability and capacity to protect
its interests.

 

3.2              Investor understands that, except as provided in the
Registration Rights Agreement, the Closing Securities, the Note Shares and the
Warrant Shares have not been registered under the Act on the ground that the
issuance thereof is exempt under Section 4(2) of the Act and/or Regulation D as
a transaction by an issuer not involving any public offering and that, in the
view of the Commission, the statutory basis for the exception claimed would not
be present if any of the representations and warranties of Investor contained in
this Agreement are untrue or, notwithstanding the Investor’s representations and
warranties, the Investor currently has in mind acquiring any of the Closing
Securities for resale upon the occurrence or non-occurrence of some
predetermined event.

 

3.3              Investor is purchasing the Closing Securities and, in the event
that the Investor should acquire any Note Shares or Warrant Shares, will be
acquiring such Note Shares or Warrant Shares, as applicable, as principal for
its own account, and not for the benefit of any other Person, for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part thereof for
any particular price, or at any particular time, or upon the happening of any
particular event or circumstance, except selling, transferring, or disposing of
the Closing Securities, Note Shares and Warrant Shares, as applicable, in full
compliance with all applicable provisions of the Act, the rules and regulations
promulgated by the Commission thereunder, and applicable state securities laws;
and that an investment in the Closing Securities, Note Shares and Warrant Shares
is not a liquid investment.

 

3.4              Investor confirms that Investor has had the opportunity to ask
questions of, and receive answers from, the Company or any authorized Person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Investor. In connection therewith, Investor acknowledges that Investor has had
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized Person acting on its
behalf. Investor has received and reviewed all the information concerning the
Company and the Closing Securities, both written and oral, that Investor
desires.

 



12

 

 

3.5              Investor has all requisite legal and other power and authority
to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement. This Agreement constitutes a
valid and legally binding obligation of Investor enforceable in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

3.6              Investor has considered the suitability of this investment and
the transactions contemplated by this Agreement for the Investor’s particular
federal, state, and local tax and financial situation and has independently
determined that this investment and the transactions contemplated by this
Agreement are a suitable investment for the Investor..

 

3.7              Investor acknowledges that an investment in the Closing
Securities is speculative and involves a high degree of risk and that Investor
can bear the economic risk of the acceptance of the Closing Securities,
including a total loss of its investment. Investor recognizes and understands
that no federal or state, agency has recommended or endorsed the purchase of the
Closing Securities. Investor acknowledges that it has such knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of an investment in the Closing Securities and
of making an informed investment decision with respect thereto.

 

3.8              The principal place of business of the Investor is correctly
set forth on the first page of this Agreement.

 

Article 4

CONDITIONS RELATING TO THE CLOSING

 

4.1              Conditions to the Obligations of the Investor at the Closing.
The several obligations of each Investor to consummate the transactions
contemplated hereby on the Closing Date are subject to the satisfaction of the
following conditions as of the Closing Date, unless any such conditions are
waived by such Investor prior to or on the Closing Date:

 

(a)                Investor Approvals. The Investor shall have received all
requisite approvals to consummate the transactions contemplated by this
Agreement, including from their respective investment committees.

 

(b)               Due Diligence. The Investor shall have completed all business,
legal, accounting and technical due diligence to their sole satisfaction.

 



13

 

 

(c)                Transaction Documents. The Company shall have delivered to
the Investor a counterpart of each of the Transaction Documents, in each case
duly executed by an authorized representative of the Company, with each such
Transaction Document to be in a form mutually satisfactory to the Company and
the Investor.

 

(d)               Absence of Certain Changes.

 

(i)                 The Company shall have delivered to the Investor a
certificate of its chief executive officer and chief financial officer, each a
duly appointed and acting officer of the Company, dated as of the Closing Date,
certifying on behalf of the Company the absence of:

 

(A)             any event that has occurred or circumstance that exists which
has had or could reasonably be expected to result in a MAC; and

 

(B)              any event that has occurred or circumstance that exists which
has had or could reasonably be expected to result in a Market MAC.

 

(ii)               The Investor shall not have become aware of any information
that, in the good faith determination of the Investor, could reasonably be
deemed to be materially unfavorable to the Company or any of its Subsidiaries.

 

(e)                Consents, Permits, and Waivers. The Company shall have
obtained any and all approvals, consents, permits and waivers necessary or
appropriate for the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents.

 

(f)                Authorizations. All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body that are required in
connection with the lawful issuance and sale of the Closing Securities pursuant
to this Agreement shall have been duly obtained and shall be effective on and as
of the Closing Date.

 

(g)               Representations, Warranties and Covenants. The representations
and warranties made by the Company in Article 2 hereof and in the other
Transaction Documents shall be true and correct when made, and shall be true and
correct as of the Closing Date with the same force and effect as if they had
been made on and as of that date. The Company shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date. As of the Closing Date, Company shall have delivered a certificate to the
foregoing effect to the Investor, duly executed on behalf of the Company by an
authorized officer thereof.

 

(h)               Secretary’s Certificate. The Company shall have delivered
to the Investor a certificate of the Company’s Secretary dated as of the Closing
Date, certifying on behalf of the Company the following:

 

(i)                 Copies of all of the Company’s resolutions adopted by the
Company’s Board of Directors and shareholders approving the issuance and sale of
the Closing Securities and authorizing the transactions contemplated hereby and
the other Transaction Documents;

 



14

 

 

(ii)                 Attesting as to the incumbency and signature of the
officers of the Company who have authority to execute this Agreement and
the other Transaction Documents;

 

(iii)                 Certifying as being complete and correct the copies
attached to such certificate of the Company’s Charter and Bylaws; and

 

(iv)                 A Certificate of Good Standing of the Company from
the Nevada Secretary of State, dated as of a date not earlier than three (3)
calendar days prior to the Closing Date.

 

(i)                 Insurance Certificates. The Company shall have delivered to
the Investor evidence of all insurance policies and endorsements thereto
required by Section 5.10 of this Agreement.

 

(j)                 Account Control Agreements. The Company shall have obtained
account control agreements from each depository bank where the Company maintains
a bank account, in each case for the benefit of the Investor, in form and
substance reasonably acceptable to the Investor, which shall become operative on
the Closing Date.

 

(k)               Other Documents. The Company shall have delivered to the
Investor such other documents and instruments relating to the transactions
contemplated by this Agreement as the Investor or their counsel may reasonably
request.

 

(l)                 Opinion of Counsel to the Company. The Investor shall have
received an opinion of counsel to the Company reasonably satisfactory to the
Investor.

 

Article 5

AFFIRMATIVE COVENANTS

 

For so long as any Note or Warrant remains outstanding or any Investor holds any
Note Shares or Warrant Shares, the Company shall comply with each of the
following affirmative covenants, unless, in any given instance, any such
affirmative covenant is waived in writing by the Investor:

 

5.1              Information Rights.

 

(a)                At any time that any of the conditions specified in Section
5.1(c) are satisfied, The Company shall furnish to the Investor, as soon as
practicable following the conclusion of each month, an unaudited, consolidated
income statement and statement of cash flows for such month, and an unaudited,
consolidated balance sheet and statement of stockholders’ equity as of the end
of such month, together with a management report with respect thereto and such
other information as the Investor may reasonably request.  Each such financial
statement shall be prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP).

 



15

 

 

(b)               In addition to the foregoing, the Investor, or representatives
thereof, shall have the right, upon advance notice and during normal business
hours, to inspect the books and records of the Company for any proper purpose.

 

(c)                The Investors shall have the Information Rights provided by
this Section 5.1 at any time that the Investors or their affiliates hold, in the
aggregate $24,000 in value of (i) Notes, (ii) Note Shares, (iii) Warrant Shares,
or (iv) has the power to vote Note Shares or Warrant Shares for the election of
directors. For this purpose, the Notes shall be valued at face value, each Note
Share shall be valued at the greater of the applicable conversion price or the
then market price of the Note Share and each Warrant Share shall be valued at
the greater of the applicable exercise price or the then market price of the
Warrant Share. The market price of each Note Share or Warrant Share shall be the
highest ask price if the shares are not traded on a national securities exchange
or the highest ask price of a share of the Company’s common stock as quoted on
any bulletin board or market on any of the 10 then most recent trading days in
which such shares were quoted for sale.

 

5.2              Preemptive Rights.

 

(a)                In the event of any offering of New Securities (as defined
below) by the Company, each Investor, for so long as the Notes, the Warrants or
any Note Shares or Warrant Shares remain outstanding, shall have the right to
purchase a percentage of the New Securities being offered that is equal to the
percentage of the outstanding Common Stock of the Company owned by such Investor
on an as-converted basis (treating for this purpose as outstanding all shares of
Common Stock issuable upon the full exercise of the Warrants and full conversion
of the Notes then outstanding, including conversion of the maximum amount of
Interest scheduled to accrue during the First Five Year Note Period (as defined
in the Notes)); provided, however, that this right shall not apply to (i) equity
compensation grants to employees, consultants, or directors pursuant to plans or
other arrangements approved by the Board of Directors of the Company, (ii)
securities issued upon the conversion or exercise of any convertible or
exercisable securities that are outstanding as of the date hereof on the terms
in effect on such date, (iii) the issuance of securities in connection with any
underwritten public offering (excluding, for the avoidance of doubt, registered
direct offerings); (iv) securities issued upon any split, dividend, combination
or other similar event with respect to the capital stock of the Company; (v)
securities subsequently issued upon conversion, exercise or exchange of those
securities that have been issued in compliance with, or on issuance were exempt
from the preemptive rights provided for in this Section 5.2, and (vi) shares of
Common Stock or convertible securities issued or issuable in connection with
mergers, acquisitions, strategic transactions, and debt financings approved by
the Board of Directors of the Company, including the Investor Designee;
provided, further, that in connection with any underwritten public offering, the
Company will use reasonable best efforts to allow each Investor to purchase a
sufficient amount of such offered securities so as to maintain as closely as
possible such Investor’s proportionate interest in the Company on an
as-converted basis as described above (disregarding any allocations of such
offered securities that may be made by the underwriters to Affiliates of any
Investor in the ordinary course investment business of such Affiliates). An
Investor shall be deemed to have waived its rights under this Section 5.4 if
such Investor shall have not delivered to the Company its written election to
purchase such securities within ten (10) Business Days of receipt of the
Company’s notice of such offering describing the material terms thereof (such
ten (10) Business Day period, the “Offer Period”). If the Investor fail to
exercise their purchase right pursuant to this Section 5.2, then the Company
shall have the right, until the expiration of ninety (90) days commencing upon
the expiration of the Offer Period, to issue such New Securities to one (1) or
more third parties on terms no more favorable to the purchasers thereof than the
terms specified in the Company’s notice of such offering to the Investor, after
which the terms of this Section 5.4 shall again apply to the Company’s offering
of such New Securities.

 



16

 

 

(b)               For purposes of this Agreement, the term “New Securities”
shall mean securities, contract rights, notes, obligations, options, warrants,
or other rights that are directly or indirectly exercisable for, convertible
into, or exchangeable for shares of Common Stock or other capital or voting
stock of the Company.

 

5.3              Use of Proceeds. The Company will use the net proceeds from the
sale of the Closing Securities to fund working capital for general corporate
purposes and shall not use any of the net proceeds for acquisitions of
securities issued by any other entities, loans to its officers, directors or
shareholders, contributions to the capital of any Subsidiary, dividends, or
redemptions or repurchases of any outstanding equity or debt. Pending the
Company’s application of such net proceeds for the aforementioned purposes, the
Company shall be allowed to invest such proceeds only in short-term,
interest-bearing, investment-grade marketable securities or money market
obligations (“Permitted Investments”).

 

5.4              Corporate Existence. The Company will do or cause to be done
all things necessary to preserve and keep in full force and effect its and its
Subsidiaries’ corporate existence, rights and franchises; provided that the
Company shall not be required to preserve its corporate existence or any such
right or franchise if the Company shall determine that the preservation thereof
is no longer desirable in the conduct of its business and that the loss thereof
is not disadvantageous in any material respect to the Investor.

 

5.5              Reports by the Company. The Company covenants to make available
to the Investor, within five (5) calendar days after the Company is required to
file the same with the Commission, copies of the annual reports and of the
information, documents, and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Company may be required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act, or if the Company
is not required to file information, documents, or reports pursuant to either of
such sections, then to deliver to the Investor, in accordance with rules and
regulations prescribed from time to time by the Commission, such of the
supplementary and periodic information, documents, and reports which may be
required pursuant to Section 13 of the Exchange Act; or, in respect of a
security listed and registered on a national securities exchange as may be
prescribed from time to time in such rules and regulations. At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, upon request
of the Investor, the Company will promptly furnish or cause to be furnished to
the Investor, copies of the information required to be delivered to the Investor
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto) in order to permit compliance with Rule 144A in connection with resales
by holders of securities such as the Closing Securities or the shares of Common
Stock issuable thereunder. The Company will pay the expenses of printing and
distributing to the Investor all such documents. Delivery of such reports,
information and documents to the Investor is for informational purposes only and
the Investor’ receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder.
The Investor acknowledge that the Company’s provision of such documents on the
Commission’s Electronic Data Gathering and Retrieval (EDGAR) website shall be
deemed “delivery” of said documents for purposes of this Section 5.5.

 



17

 

 

5.6              Reservation of Shares. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, not less than 120% of the number of shares of Common Stock issuable
upon full conversion of the Notes and exercise of the Warrants (the “Required
Reserve Amount”). If at any time while any Note and/or Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve the
Required Reserve Amount (an “Authorized Share Failure”), then the Company shall
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than seventy-five (75) days after the occurrence
of such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its commercially reasonable
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

 

5.7              Registration Rights and Sales Under SEC Rule 144.

 

(a)                The Investor shall have the registration rights set forth in
the Registration Rights Agreement and the Company shall comply in all respects
with all of its obligations thereunder in a timely fashion.

 

(b)               With a view to making available to the Holder the benefits of
SEC Rule 144 and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Issuer to the public without
registration or pursuant to a registration on Form S 3, the Issuer shall:

 

(i)                 make and keep available adequate current public information,
as those terms are understood and defined in SEC Rule 144, at all times after
the Closing; and

 

(ii)               file with the SEC, in a timely manner, all reports and other
documents required of the Issuer under the Securities Act and the Exchange Act.

 



18

 

 

(c)                The Note Shares issued pursuant to conversion of the Notes
shall be freely tradable pursuant to Rule 144 so long as the Notes were issued
at least six (6) months prior to the date of the proposed sale thereof.

 

(d)               The Warrant Shares issued pursuant to the exercise of the
Warrant shall be freely tradable pursuant to Rule 144 so long as the Warrant
Shares were acquired at least six (6) months prior to the date of the proposed
sale thereof.

 

5.8              Insurance. The Company shall maintain, with financially sound,
reputable and solvent companies, insurance policies reasonably acceptable to the
Investor (a) insuring their assets against loss by fire, theft and other risks
and casualties as are customarily insured against by companies engaged in the
same or a similar business, (b) insuring them against liability for personal
injury and property damages relating to their assets, such policies to be in
such amounts and covering such risks as are usually insured against by companies
engaged in the same or a similar business, and insuring such other matters as
may from time to time be requested by the Investor, and (c) insuring them
against business interruption in such amounts as the Investor shall deem
appropriate in the Investor’ reasonable discretion. All general liability
insurance policies shall be endorsed in favor of the Investor as additional
insureds, and all casualty policies shall be endorsed in favor of the Investor
as loss payees. The Company shall provide copies of all such insurance policies
(or evidence thereof acceptable to the Investor) to the Investor within ten (10)
Business Days following the Investor’ request for the same. The Company shall
(i) deliver all such policies to the Investor promptly upon the Company’s
receipt thereof, (ii) pay, or cause to be paid, all premiums for such insurance
on or before the date upon which such premiums become due, (iii) upon the
Investor’ request furnish to the Investor satisfactory proof of the timely
making of such payments, (iv) deliver all renewal policies to the Investor
promptly upon receipt thereof, and (v) use its commercially reasonable efforts
to cause such policies to require the insurer to give notice to the Investor of
termination of any such policy at least thirty (30) days before such termination
is to be effective. If the Company fails to provide and pay for any such
insurance, the Investor may, at their option, but shall not be required to, pay
the same and charge the Company therefor.

 

5.9              Listing. The Company shall promptly secure the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all such Registrable Securities
from time to time issuable under the terms of the Transaction Documents. The
Company shall maintain the Common Stock’s authorization for quotation on the
OTCQB Market at any time during which its Common Stock is not listed on a
registered national securities exchange and shall use reasonable commercial
efforts to cause its Common Stock to be authorized for quotation on the OTCQX
Market or OTCBB market. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the OTCQB Market, except in connection with a
transfer to a registered national securities exchange or to the OTCBB or OTCQX.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5.19.

 



19

 

 

5.10          Compliance With Laws. The Company and its Subsidiaries shall at
all times be in compliance with the Foreign Corrupt Practices Act; the PATRIOT
Act, and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations; and the laws, regulations and Executive Orders and sanctions
programs administered by the OFAC, including, without limitation, the Anti-Money
Laundering/OFAC Laws

 

5.11          Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Closing Securities as required under Regulation D and to provide
a copy thereof to the Investor promptly after such filing. The Company shall, on
or before the Closing Date, take such action as is necessary in order to obtain
an exemption for or to qualify the Closing Securities for sale to the Investor
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the State of New York, and shall provide evidence of any such
exemption or qualification so taken to the Investor on or prior to the Closing
Date. The Company shall make all filings and reports relating to the offer and
sale of the Closing Securities required under applicable securities or “Blue
Sky” laws of the State of New York following the Closing Date.

 

Article 6

NEGATIVE COVENANTS

 

For so long as any Note or Warrant remains outstanding or any Investor holds any
Note Shares or Warrant Shares, the Company shall comply with each of the
following negative covenants, unless, in any given instance, any such negative
covenant is waived in writing by the Investor:

 

6.1              Amendments. The Company shall not amend, restate, modify,
repeal or waive any provision of the Company’s Charter or Bylaws.

 

6.2              Change in Operations. The Company shall not change the nature
or strategy of its principal business as it exists on the Closing Date.

 

6.3              Defaults and Breaches. The Company shall not permit to exist
any default or breach of any contract provision beyond any grace period provided
for in any contract if the breach or default may result in any liability on the
part of the Company excess of $10,000 or an amount in excess of $10,000 becoming
due and payable by the Company prior to its contractually stated maturity.

 

6.4              Investments and Acquisitions. Other than Permitted Investments,
the Company shall not invest in, acquire any interest in (including the
acquisition of assets out of the ordinary course of business), or otherwise
divert any of the funds of the Company to, any Person.

 

6.5              Certain Debt. Except for Indebtedness evidenced in favor of the
Investor, the Company shall not incur or suffer to exist any Indebtedness other
than as described in the Company’s SEC Form 10K for the period ended December
31, 2011 and SEC Form 10Q for the period ended March 31, 2012 (“Existing Loan
Facilities”).

 



20

 

 

6.6              Liens and Encumbrances. The Company shall not create, incur,
assume or suffer to exist any Lien on its assets or properties now owned or
hereafter acquired other than pursuant to the transactions contemplated by the
Transaction Documents and the Existing Loan Facility.

 

6.7              Sale-Leaseback Transactions. The Company shall not enter into
directly or indirectly any sale-leaseback transactions with any other Person.

 

6.8              Guarantees and Loans. The Company shall not guarantee or
endorse any obligation of, or make any advance or loan to, any Person, or assume
any contingent liability of any Person.

 

6.9              Related Party Transactions. The Company shall not enter into or
commit directly or indirectly to any transaction, agreement or arrangement with
any Affiliate of the Company or to any manager, member, shareholder, officer,
director or employee of the Company or any Affiliate of the Company unless such
transaction, agreement or arrangement is consummated on arms-length terms and is
approved by the Company’s Board of Directors.

 

6.10          Distributions; Redemptions. The Company shall not directly or
indirectly (a) declare or pay any dividend or distribution to any equityholder
of the Company or (b) redeem, purchase, retire or otherwise extinguish any
shares of the Company’s capital stock or securities convertible into shares of
the Company’s capital stock (except as required by any of the Transaction
Documents).

 

6.11          Equity Issuance. As long as the Note is outstanding, the Company
shall not issue any capital stock or debt or equity securities convertible into
capital stock without the Investor’ prior written consent, which consent shall
not be unreasonably withheld; provided, that the Company shall be permitted to
issue shares of Common Stock without requiring such consent to (a) employees,
consultants and advisors of the Company pursuant to incentive equity
arrangements that are approved by the Compensation Committee of the Board of
Directors and (b) holders of Options or Convertible Securities that are
outstanding on the Closing Date, upon the exercise or conversion of such Options
or Convertible Securities, upon the terms of such securities existing on the
date of this Agreement.

 

6.12          Sale of Assets. The Company shall not sell, lease, license or
otherwise transfer any assets used or held for use in the Company’s business
outside of the ordinary course of business.

 

6.13          Capital Expenditures. The Company shall not incur or contract to
incur any capital expenditures outside of the ordinary course of the Company’s
business in excess of $25,000 individually or in the aggregate over any twelve
(12) month period (provided that, for the avoidance of doubt, purchases of
computers, software, cable boxes, computer peripherals and the like, whether or
not expensed for tax purposes shall be considered capital expenditures within
the ordinary course of the Company’s business).

 

6.14          Certain Business Practices. The Company shall not (a) use any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to political activity; (b) make any unlawful payment to foreign
or domestic government officials or employees or to foreign or domestic
political parties or campaigns or violate any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (c) make any other unlawful payment in
connection with the Company’s business.

 



21

 

 

6.15          Loss of Collateral. The Company shall not incur the loss, theft,
damage or destruction of an aggregate of more than Ten Thousand Dollars
($10,000) in fair market value of, or the sale, lease (except as permitted
hereby), or furnishing under a contract of service of any of, its assets, which
loss, theft, damage or destruction is not covered by insurance.

 

6.16          Subsidiaries. The Company shall not create, establish or acquire
any direct or indirect Subsidiary.

 

6.17          Liquidation. The Company shall not liquidate, dissolve or effect a
sale or reorganization in any form of transaction or otherwise alter its legal
status.

 

6.18          Equipment. The Company shall not (a) permit any of its assets to
become fixtures to real property unless such real property is owned by the
Company and is subject to a first mortgage in favor of the Investor, or if such
real property is leased, is subject to a landlord’s agreement in favor of the
Investor on terms acceptable to the Investor, or (b) permit any of its assets to
become an accession to any other personal property unless such personal property
is subject to a first priority lien in favor of the Investor.

 

Article 7 

 

MISCELLANEOUS

 

7.1              Definitions. As used herein, the following terms shall have the
respective meanings set forth below or provided for in the section of this
Agreement referred to below (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

(a)                “Affiliate” shall mean any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person or a Subsidiary of such other Person. A Person shall be deemed to
control another Person if the controlling Person owns (on a fully diluted basis)
ten percent (10%) or more of any class of voting securities of the controlled
Person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of Indebtedness or equity securities, by contract or
otherwise.

 

(b)               “Knowledge” shall mean, and shall for all purposes be
construed as, the collective knowledge of the directors, officers, and
management personnel of the Company and its Subsidiaries after reasonable
investigation.

 

(c)                “Lien” shall mean any mortgage, deed of trust, pledge,
hypothecation, assignment, priority, security interest, lien (statutory or
otherwise), claim or encumbrance, or preference, priority or other security
arrangement held or asserted in respect of any asset, contractual deposit
arrangement, whether imposed by statute or otherwise, or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and filing of
or agreement to give any financing statement under the Uniform Commercial Code
of any jurisdiction) and any contingent or other agreement to provide any of the
foregoing or any other type of preferential arrangement for the purpose, or
having the effect of, protecting a creditor against loss or securing the payment
or performance of any obligation.

 



22

 

 

(d)               “MAC” shall mean a material adverse effect or change (a) on
the business, operations, properties, assets or condition (financial or
otherwise) of the Company or its Subsidiaries, (b) on the ability of the Company
to pay or perform its obligations under this Agreement or any of the other
Transaction Documents, or (c) on the rights, privileges, attributes and remedies
of any holder of the Notes or any of the other Transaction Documents.

 

(e)                “Market MAC” shall mean (i) any material disruption or
material adverse change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls; (ii) any
suspension or material limitation of trading in securities generally on the New
York Stock Exchange or the NASDAQ Stock Market, or any setting of minimum or
maximum prices for trading on such exchange; (iii)  any suspension of trading of
any securities of the Company on any exchange or in the over-the-counter market;
(iv) any banking moratorium declared by any U.S. federal or New York
authorities; or (v) any material disruption of settlements of securities,
payment or clearance services in the United States.

 

7.2              Expenses.

 

(a)                The Company will pay and bear full responsibility for the
reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby and in the other Transaction Documents, including without
limitation all costs and expenses attributable to legal due diligence,
intellectual property due diligence and healthcare regulatory due diligence, up
to an aggregate amount of $150,000. All legal fees and other out-of-pocket costs
and expenses in excess of $150,000 shall only be the responsibility of the
Company to the extent the Company provides its written consent to the same,
which consent shall not be unreasonably withheld, delayed or conditioned

 

The Company shall pay or shall direct the Investor to disburse from the Purchase
Price on behalf of the Company, $1,500 directly to counsel to the Investor
towards the legal fees and expenses of the Investor in connection with the
negotiation and consummation of the transactions contemplated hereby and in the
other Transaction Documents. Any legal fees and other out-of-pocket costs and
expenses of the Investor in such regard (other than those incurred in connection
with the enforcement of the Note, Warrant or other Transaction Documents) shall
be the responsibility of the Investor. The Company shall bear all of its own
legal fees and expenses, transaction costs, filing fees, costs associated with
the issuance of the Note, Warrant, Note Shares and Warrant Shares and those
otherwise incurred in connection with the negotiation and consummation of the
transactions contemplated hereby and in the other Transaction Documents. The
Company shall pay all filing fees, costs and taxes with respect to the
registration, transfer, listing and issuance of the Closing Securities, the Note
Shares and the Warrant Shares and all legal costs of its counsel with respect to
any and all opinion letters issued or to be issued in connection with the
issuance of the Closing Securities, conversion of the Note, exercise of the
Warrant and sale of the Note Shares and Warrant Shares.

 



23

 

 

(b)                The Company further agrees that it will pay, and will save
the Investor harmless from, any and all liabilities, costs and expenses incurred
by the Investor in connection with the ownership of the Closing Securities
including, without limitation, any amendment or waiver of, or enforcement of,
any Transaction Document relating to the transactions contemplated hereby.

 

(c)                The Company further agrees that it will pay, and will save
the Investor harmless from, any and all Liabilities with respect to any stamp or
similar taxes which may be determined to be payable in connection with the
execution and delivery and performance of the Transaction Documents or any
modification, amendment or alteration of the terms or provisions of the
Transaction Documents (excluding any taxes on the income or gain of the
Investor).

 

7.3              Further Assurances. The Company shall duly execute and deliver,
or cause to be duly executed and delivered, at its own cost and expense, such
further instruments and documents and to take all such action, in each case as
may be necessary or proper in the reasonable judgment of the Investor to carry
out the provisions and purposes of this Agreement and the other Transaction
Documents.

 

7.4              Remedies. In case any one or more of the representations,
warranties, covenants and/or agreements set forth in this Agreement or any other
Transaction Documents shall have been breached by a party, the other parties may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including an action for damages as a result of any such breach
and/or an action for specific performance of any such covenant or agreement
contained in this Agreement or any of the other Transaction Documents, and may
exercise all remedies under the Closing Securities.

 

7.5              Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Agreement and the closing of the transactions
contemplated hereby.

 

7.6              Successors and Assigns. This Agreement shall bind and inure to
the benefit of the Company and the Investor and their respective successors and
permitted assigns. Subject to applicable federal, state and provincial
securities laws and regulations, the Investor may freely assign either this
Agreement or any of their rights, interests, or obligations hereunder without
the prior written approval of the Company.

 

7.7              Entire Agreement. This Agreement and the other writings
referred to herein or delivered pursuant hereto (including the other Transaction
Documents) which form a part hereof contain the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
prior and contemporaneous arrangements or understandings with respect thereto.

 

7.8              Notices. All notices, requests, demands, claims, consents and
other communications delivered hereunder (whether or not required to be
delivered hereunder) shall be deemed to be sufficient and duly given if
contained in a written instrument (a) personally delivered, (b) sent by
telecopier and confirmed by either the following two methods, (c) sent by
nationally-recognized overnight courier service guaranteeing next business day
delivery or (d) sent by first class registered or certified mail, postage
prepaid, return receipt requested, in each case addressed as follows:

 



24

 



 

(i)              if to the Company, to:

Players Network
1771 E. Flamingo Road, Suite 201A
Las Vegas, NV 89119
Attn:_________________

with a copy to:

[__________________]

 

and

 

(ii)             if to the Investor, to

Continental Equities, LLC
888 7th Avenue, 20th Floor
New York, NY 10106

with a copy to:


Edwards Angell Palmer & Dodge LLP
750 Lexington Avenue
New York, NY 10022
Attn: Barry J. Bendes, Esq.

 

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(A) when delivered, if personally delivered; (B) when sent, if sent by telecopy
on a business day (or, if not sent on a business day, on the next business day
after the date sent by telecopy), but only if a duplicate thereof is dispatched
in one of the methods provided clauses (C) or (D); (C) on the next business day
after dispatch, if sent by nationally recognized, overnight courier service
guaranteeing next business day delivery; and (D) on the fifth (5th) business day
following the date on which the piece of mail containing such communication is
posted, if sent by mail and delivered to the United States Postal Service,
postage prepaid.

 

7.9              Amendments, Modifications, Terminations and Waivers. The terms
and provisions of this Agreement and the Closing Securities may not be modified,
amended or terminated, nor may any of the provisions hereof be waived,
temporarily or permanently, except pursuant to a written instrument executed by
both the Company and the Investor. Oral amendments, oral waivers and purported
oral terminations are void. The parties expressly acknowledge and agree that the
representations and warranties and the covenants contained herein constitute an
integral component of the transactions contemplated by the this Agreement and
the Transaction Documents and the parties shall be entitled to withhold their
consent in their sole and absolute discretion with respect to any future
requests for waivers of and/or modifications to such representations, warranties
and covenants (it being understood and affirmed that it is the intent of the
parties that the affirmative and negative covenants of the Company in Articles 5
and 6 shall continue to apply following the conversion of the Notes and exercise
of the Warrants, for so long as any Investor continues to hold Note Shares or
Warrant Shares, as the case may be).

 



25

 

 

7.10          Governing Law; Waiver of Jury Trial.

 

(a)                All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether in the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York. In furtherance of the
foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

 

(b)               BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
RELATED HERETO.

 

7.11          No Third Party Beneficiaries or Reliance. Anything contained
herein to the contrary notwithstanding, the representations and warranties of
the Company contained in this Agreement (a) are being given by the Company as an
inducement to the Investor to enter into this Agreement and the other
Transaction Documents (and the Company acknowledges that the Investor have
expressly relied thereon) and (b) are solely for the benefit of the Investor.
Accordingly, no third party (including, without limitation, any holder of
capital stock of the Company other than the Investor or its successors or
assigns) or anyone acting on behalf of any holder thereof other than the
Investor or its successors or assigns shall be a third-party or other
beneficiary of such representations and warranties and no such third party shall
have any rights of contribution against the Investor or the Company with respect
to such representations or warranties or any matter subject to or resulting in
indemnification under this Agreement or otherwise.

 

7.12          Publicity. Neither the Investor nor the Company shall issue any
press release or make any public disclosure regarding the transactions
contemplated hereby unless such press release or public disclosure is approved
by the Investor and those parties mentioned in such press release or public
disclosure in advance. Notwithstanding the foregoing, the parties hereto may, in
documents required to be filed by it with the Commission or other regulatory
bodies, make such statements with respect to the transactions contemplated
hereby as each may be advised by counsel is legally necessary or advisable.

 



26

 

 

7.13          Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

7.14          Independence of Agreements, Covenants, Representations and
Warranties. All agreements and covenants hereunder shall be given independent
effect so that if a certain action or condition constitutes a default under a
certain agreement or covenant, the fact that such action or condition is
permitted by another agreement or covenant shall not affect the occurrence of
such default, unless expressly permitted under an exception to such covenant. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder. The annexes, exhibits and schedules attached hereto are hereby made
part of this Agreement in all respects.

 

7.15          Construction and Interpretation. For purposes of this Agreement,
(a) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”; (b) the word “or” is not exclusive;
and (c) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer
to this Agreement as a whole. Unless the context otherwise requires, references
herein: (x) to Sections and Exhibits refer to the Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
The Company and the Investor acknowledge that the Company and its independent
counsel and the Investor and its independent counsel have jointly reviewed and
been involved in the drafting and negotiation of this document and the other
Transaction Documents. Accordingly, this Agreement and the other Transaction
Documents shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 



27

 

 

7.16          Counterparts; Facsimile and Electronic Signatures. The parties may
execute this Agreement in multiple counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement. The
signatures of all of the parties need not appear on the same counterpart.
Transmission of an executed copy of a counterpart or counterpart signature page
by facsimile, digital or electronic means shall constitute delivery of the
executed counterpart when so transmitted. This Agreement is effective upon
delivery of one executed counterpart from each party to the other parties. In
proving this Agreement, a party must produce or account only for an executed
counterpart (or facsimile, digital or electronic copy thereof) of the party to
be charged.

 

7.17          Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

 

 

 



28

 

 

 

Signature Page to Note and Warrant Purchase Agreement
Players Network
July ___, 2012

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 



  COMPANY:      

Players Network

a Nevada Corporation

      By: ____________________________________   Name:   Title:            
INVESTOR:       Continental Equities LLC   a New York Limited Liability Company
      By: ____________________________________   Name:   Title:

 

 

 

 

29

 

